NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-16, 21-27, 30-37 and 39-41 are currently pending.  Claims 1-14 and 17-20, 28, 29 and 38 are canceled.  Claims 39-41 are newly added.  All claims are examined and found to be allowable.


Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 15, 22-24, 28-29, 31-36 and 38 under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) is withdrawn.  

In light of the amendments to the claims the rejection of claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Cho et al. US 2004/0022818 (2/5/2004) is withdrawn.

In light of the amendments to the claims the rejection of claims 16, 21 and 37 under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Andreasan et al. US 2015/0320031 (11/12/2015)is withdrawn.

In light of the amendments to the claims the rejection of claim 27 under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Flavin et al. US 2013/0164265 (6/27/2013) is withdrawn.

In light of the amendments to the claims the rejection of claim 30 under 35 U.S.C. 103(a) as being unpatentable over Bouix et al. WO 2019/113097A2 (12/6/2017) in view of Gan et al. US 2017/0020949 (1/26/2017) as applied to claims 15, 22-24, 28-29, 31-36 and 38 and further in view of Lube et al. US 6,656,484 (12/2/2003) is withdrawn.  


Reasons for Allowance
In light of the amendments to the claims Applicants arguments that the prior art  does not teach or suggest a method wherein the skin treatment applicator is configured to be received in a container that includes a removable and replaceable lid which encloses the frozen skin treatment composition and the entire skin treatment applicator when not in use with the container being configured to allow for multiple separate applications of the frozen skin treatment composition.  Additionally, the prior art does not teach or suggest a method comprising storing the frozen skin treatment composition and the skin treatment applicator in a container having a removable and replaceable lid that covers the frozen skin treatment composition and the entire applicator and allows for multiple separate applications of the frozen skin treatment composition stored in the container.   
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 15-16, 21-27, 30-37 and 39-41 are allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619